 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10    NICLAS FOSTER, as Personal                         Case No. C17-1727 RSM
     Representative of the Estate of MEIKE
11   FOSTER,                                             ORDER RE: EVIDENTIARY HEARING
                                                         REGARDING SIMILAR INCIDENTS
12                   Plaintiff,
13
                         v.
14
      AMERICAN HONDA MOTOR
15    COMPANY, INC., a foreign corporation, et
16    al.,

17                   Defendants.
18
            This matter comes before the Court on the parties’ request for an evidentiary hearing and
19
     significant briefing on what is construed as early motions in limine to address the admissibility
20
     of similar car fire incidents involving the vehicle model in question in this case, a 2014 Honda
21
22   CR-V, and to address the admissibility of testimony from survivors of similar car fires. See

23   Dkts. #49, #51, #61, #63, and #65.
24
            When a plaintiff attempts to introduce evidence of other incidences or accidents as direct
25
     proof of a design defect or causation in a products liability case, he or she has the burden of
26
27   establishing “substantial similarity” between the other incidents and the incident at issue.

28   Daniel v. Coleman Co. Inc., 599 F.3d 1045, 1048 (9th Cir. 2010); Cooper v. Firestone Tire &



     ORDER RE: EVIDENTIARY HEARING REGARDING SIMILAR INCIDENTS - 1
     Rubber, 945 F.2d 1103, 1005 (9th Cir. 1991). The rule rests on the concern that evidence of
 1
 2   dissimilar accidents lacks the relevance required for admissibility under FRE 401 and 402.

 3   Cooper at 1105. Minor or immaterial dissimilarity does not prevent admissibility. White v.
 4
     Ford Motor Co., 312 F.3d 998, 1009 (9th Cir. 2002).
 5
            Defendants argue that for other incidents to be offered to show causation, the proponent
 6
 7   of the evidence must demonstrate a “high degree of similarity.” See Eisenbise v. Crown

 8   Equipment Corp., 260 F.Supp.3d 1250, 1265 (S.D. Cal. 2017).             Plaintiff argues that the
 9   requirement for substantial similarity should be relaxed when the evidence of other accidents is
10
     only submitted to prove notice or awareness of the potential defect as opposed to trying to prove
11
     the existence of the dangerous condition. See Pau v. Yosemite Park and Curry Co., 928 F.2d
12
13   880, 889 (9th Cir. 1991).

14          For clarity, the Court will consider the incidents at issue as described by Plaintiff’s
15   expert witness. Both parties refer to the incidents as they are listed by Mr. Arendt. From an
16
     original 60 incidents of spontaneous fire in 2012–2016 Honda CR-Vs produced by Defendants,
17
     Mr. Arendt created a list of 17 incidents “that he considers substantially similar to the Foster
18
19   fire.” Dkt. #51 at 4; see also Dkt. #53-5 (table of 17 incidents).

20          The Court agrees with Plaintiff that those incidents occurring substantially prior to the
21
     Foster fire arguably show notice or awareness of the potential defect and that this serves as an
22
     additional reason to admit into evidence. The Foster fire occurred the day before Thanksgiving
23
24   2014. Arendt Incidents 1–4 occurred substantially prior; incident 5 occurred only two weeks

25   prior. See Dkt. #53-5.
26          As to those incidents occurring after the Foster fire, Plaintiff is essentially arguing that
27
     these incidents are helpful for showing causation. Plaintiff and Defendants have different
28



     ORDER RE: EVIDENTIARY HEARING REGARDING SIMILAR INCIDENTS - 2
     theories as to what caused the Foster fire and both theories will be presented to the jury.
 1
 2   Defendants are free to argue that the evidence supports their theory and not Plaintiff’s theory.

 3           The Court has reviewed the incidents, the testimony of Mr. Arendt, and the briefing
 4
     submitted by the parties and concludes that incidents 1, 3, 5 and 8 are substantially similar to
 5
     the circumstances of the Foster fire as argued by Plaintiff and are therefore admissible. These
 6
 7   incidents point to organic material trapped in roughly the same area of the vehicle at issue in

 8   this case as a potential source of fire. Defendants appear to concede that these incidents are the
 9   most likely candidates for substantial similarity, but argue that “it is undisputed that, unlike Ms.
10
     Foster’s CR-V fire, fires #1, 3, 5, and 8 on Mr. Arndt’s list did not involve vehicles parked off
11
     road over the top of organic debris on the ground.” Dkt. #63 at 5. If these incidents involved
12
13   vehicles parked off road over organic debris, they would not only be substantially similar they

14   would be functionally identical; such is not required for admissibility. Defendants remaining
15   arguments to exclude these incidents go to the weight of the evidence. The Court agrees with
16
     Defendants that little is known about the causes of the fire in incidents 2 and 4, that incidents 6,
17
     7 and 11 have evidence of organic material being the source of the fire, but this evidence is
18
19   purely speculative, and that the remaining incidents do not adequately point to organic material

20   as the source of the fire.
21
             Turning to the question of the admissibility of “evidence of emotional pain and suffering
22
     from survivors of similar incidents,” the Court finds that this evidence is on its face more
23
24   prejudicial than probative and that Plaintiff has failed to provide the Court with an adequate

25   legal basis for its admissibility. The Court agrees with Defendants that Wheeler v. John Deere
26   Co., 862 F.2d 1404 (10th Cir. 1988) does not stand for the proposition that such testimony can
27
28



     ORDER RE: EVIDENTIARY HEARING REGARDING SIMILAR INCIDENTS - 3
     be offered to demonstrate the emotional pain and suffering of Ms. Foster in this case. See Dkt.
 1
 2   #63 at 5–6. This evidence will be excluded under FRE 403.

 3          Having reviewed the relevant briefing and the remainder of the record, the Court hereby
 4
     finds and ORDERS that Arendt Incidents 1, 3, 5, and 8 are admissible for the reasons stated
 5
     above. The remaining incidents cited by Plaintiffs are excluded under FRE 403. Evidence of
 6
 7   emotional pain and suffering from survivors of similar incidents is excluded under FRE 403.

 8          DATED this 21st day of November 2019.
 9
10
11
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER RE: EVIDENTIARY HEARING REGARDING SIMILAR INCIDENTS - 4
